Citation Nr: 0934420	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-26 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for residual burns to 
face, head, both arms, and stomach.

2.  Entitlement to service connection for posttraumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from June 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2007 the Veteran testified by videoconference from 
St. Petersburg, Florida, before a Veterans Law Judge sitting 
in Washington, D.C.  The transcript of that hearing is of 
record.  Unfortunately, the Judge that presided over that 
hearing is no longer employed by the Board.  

VA regulations require that the Judge who conducts a hearing 
on an appeal must participate in any decision made on that 
appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

In a letter dated in July 2009 the Veteran was notified of 
the judge's departure and of his options.  In correspondence 
received by the Board in August 2009 he responded that he 
desired another hearing.  He specifically requested that he 
be scheduled for a new hearing before a Veterans Law Judge at 
his local regional office.  Remand for scheduling of a Travel 
Board hearing is thus warranted.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the Veteran for a Travel Board 
Hearing at his local RO, and provide 
adequate notice to the Veteran of said in 
accordance with 38 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



